Citation Nr: 0201645	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  95-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hiatal hernia.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder variously claimed or adjudicated as hemoptysis or 
bronchiectasis.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for brain syndrome.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a duodenal ulcer.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar discogenic 
syndrome (claimed as a back disorder).



REPRESENTATION

Appellant represented by:	Kenneth B. Mason, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1953, and from January 1957 to July 1964.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran claimed that he suffered a fractured heel while 
on temporary duty in Guam in 1957.  See VA Form 9 
(substantive appeal), received May 30, 1995.  This 
unadjudicated claim is referred to the RO for appropriate 
action.

The Board issued a decision in this appeal in July 1997.  In 
May 2000, the U.S. Court of Appeals for Veterans Claims 
affirmed the Board's decision.  The veteran appealed to the 
U.S. Court of Appeals for the Federal Circuit, which remanded 
the case for proceedings consistent with Hodge v. West, 155 
F. 3d 1356 (Fed. Cir. 1998) and Winters v. Gober, 219 F. 3d 
1375 (Fed. Cir. 2000).  The U.S. Court of Appeals for 
Veterans Claims then vacated the Board's July 1997 decision 
and remanded the claims for further adjudication, citing as 
well the recent enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001)) as now requiring remand of the hiatal 
hernia claim, which the Board had denied as not well 
grounded.  

The veteran's claim related to the respiratory system relates 
to a single disability, notwithstanding the May 1976 
adjudication of the claim as for hemoptysis or the June 1993 
notice to the veteran of disallowance of service connection 
for bronchiectasis.  The Board has denominated the issue to 
reveal the singular nature of the claim.  See Ashford v. 
Brown, 10 Vet. App. 120 (1997) (changes in nomenclature used 
in multiple claims for disability compensation and 
adjudication of those claims does not alter the identity of 
the underlying disability).

For reasons set forth in the REMAND herein, appellate review 
of the claims of entitlement to service connection for hiatal 
hernia, a respiratory disorder, brain syndrome, duodenal 
ulcer, and, as to the merits, discogenic syndrome (claimed as 
a back disorder) is deferred.


FINDINGS OF FACT

1.  VA denied service connection, in pertinent part, for a 
back disorder (not otherwise identified) and notified the 
veteran of the denial in June 1993 rating decision.

2.  The veteran filed a notice of disagreement (NOD) with the 
June 1993 rating decision, but he did not respond to a 
statement of the case (SOC) that the RO mailed in April 1994 
by filing a substantive appeal.

3.  Evidence received since June 1993 consists of sworn 
hearing testimony, lay statements, VA medical records 
documenting treatment from December 1992 through August 1997, 
and private medical records dated in June 1996.

4.  New evidence has been submitted since June 1993 that 
bears directly and substantially upon the question whether 
and when the veteran sustained a back injury in service and 
the nature of the injury, and is so significant that it must 
be considered in order to decide the merits of the claim 
fairly.


CONCLUSIONS OF LAW

1.  The rating decision of June 1993 is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a back disorder.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1993, the RO denied service connection for a back 
condition and notified the veteran of the denial and his 
appeal rights.  The veteran filed a notice of disagreement 
(NOD) in March 1994, and he was provided a statement of the 
case (SOC) in April 1994.  He did not file a substantive 
appeal.

Of record at the time the RO denied service connection for a 
back disorder in June 1993 were the veteran's service medical 
records, associated with the claims file in two batches, the 
first in March 1954, and the second in June 1965.  The 
veteran's service medical records contain only one mention of 
back complaints or diagnosis, that being a two-day 
hospitalization in June 1964, with a diagnosis of acute 
myositis of the lumbosacral region.

Also of record was a 1976 VA special orthopedic examination 
report on which the examiner noted that there was no mention 
in the veteran's service medical records of the injury he 
reported as having occurred in 1959 when he lifted something 
heavy.  X-rays showed degenerative changes in the lumbosacral 
joint consistent with age, and the diagnosis was minimal 
osteoarthritic changes of the lumbosacral joint.  

Private medical records from Sarasota Memorial Hospital dated 
from December 1980 to January 1984 are unrelated to back 
treatment or complaints.  VA medical records dated from 
November 1992 to March 1993 do not pertain to back treatment 
or complaints.  A February 1993 letter from John E. Sullivan, 
M.D., relates to cervical radiculitis with headaches, 
dizziness, and blackout spells.  In March 1993, Dr. Sullivan 
reported that the veteran had, on that day, intractable pain 
secondary to cervical and lumbar radiculitis.

In March 1995, the veteran requested that his claim be 
reopened, in pertinent part, for service connection for a 
back condition.

Since filing his claim to reopen, the following records have 
been associated with the claims file:

VA treatment records from Bay Pines VAMC dating from December 
1992 to April 1995 were associated with the claims folder in 
May 1995.  Treatment records from December 1992 to March 1993 
are duplicates of ones previously considered.

In March 1994, the veteran presented with complaints of low 
back pain, which had increased since his last visit earlier 
in the month.  The veteran gave a history of status post 
fracture in 1958 of the lumbar region.  The examiner noted 
that the veteran was status post whip lash as a result of a 
motor vehicle accident.  The impression included suspected 
degenerative joint disease.  

An April 1994 inpatient summary of admission to rule out 
stroke noted the veteran's history of physical problems 
including lower back pain.  Physical examination was normal.

In a rheumatology treatment notation of May 1994, the 
examiner stated that the veteran continued to have low back 
pain radiating down bilaterally the buttocks and legs.  The 
examiner indicated that the veteran had osteoarthritis of the 
cervical and lumbar spine.  In October 1994, the examiner 
noted that the veteran had complaints of cervical and lumbar 
spondylosis with persistent symptoms.

In a January 1995 rheumatology treatment notation, the 
examiner noted that the veteran's magnetic resonance imaging 
(MRI) study revealed only mild degenerative joint disease, 
and that he had a persistent problem with leg aching.  There 
was no evidence of spinal stenosis.  In an April 1995 
nutrition clinic notation, it was reported that the veteran 
continued to have problems with his back and shoulder, and 
that the pain was so severe sometimes that he could not 
sleep.

In April 1996, the veteran testified at a VA hearing that he 
injured his back during active service as a result of lifting 
a toolbox, and that he was placed in traction for 
approximately 10 to 15 days.

The claims folder also contains a September 1995 lay 
statement in which the writer reported that he was stationed 
with the veteran at Mountain Home AFB and that the veteran 
spent 10 days in the hospital in traction in May 1958 after 
he dislocated two lower back discs lifting a heavy tool box 
while on the flight line.  In a February 1996 statement, 
another writer reported serving at Mountain Home AFB and that 
the veteran injured his back in May 1958 lifting a heavy tool 
box while on the flight line.

The claims folder contains Bay Pines VAMC outpatient 
treatment reports from October 1995 relating to vascular 
studies conducted on the veteran.  In a private medical 
statement of June 1996, John E. Sullivan, M.D., reported that 
the veteran had cervical and lumbar discogenic syndrome.



II.  Analysis

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001)) 
prescribed VA's duties to notify and assist claimants for VA 
benefits.  VA has promulgated regulations implementing the 
VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Nothing in the new act requires the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence has been presented.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2001).

When the RO denied the appellant's claim for service 
connection for a back disorder in June 1993, and the 
appellant did not perfect an appeal within one year of the 
date of the letter notifying him of the denial, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§  3.160(d), 20.1103 (2001); see also Suttman v. Brown, 5 
Vet. App. 127, 135 (1993) (section 7105(c) finality also 
subject to section 5108 exception).  To reopen the claim, new 
and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received in March 
1995, the following regulation defines new and material 
evidence.

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since June 1993 is of 
concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since June 1993 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

When the RO denied the veteran's claim in June 1993, there 
was no evidence to corroborate the veteran's claim of a back 
injury in service, and service medical records were negative 
for a back disorder.

The lay statements of September 1995 and February 1996 
independently corroborate the veteran's prior assertion of a 
back injury and provide new information about the month and 
year of the injury and the type of treatment.  These 
statements constitute new evidence.  The statements bear 
directly and substantially on the prior reasons for 
disallowance.  This new lay testimony "contribute[s] to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability . . . ."  Hodge, 
155 F.3d at 1363.

Given the materiality of the lack of service records to the 
prior disallowance, and the low threshold of materiality as 
described in Hodge, the September 1995 and February 1996 lay 
statements meet the regulatory definition of new and material 
evidence.  38 C.F.R. § 3.156(a) (2001).  Consequently, the 
claim must be reopened.  38 U.S.C.A. § 5108 (West 1991).

Whereas the claim is reopened, the veteran is entitled to the 
benefits of the VCAA.  The record shows several opportunities 
to assist in substantiating his claim, and, until VA 
discharges its duties under the VCAA, the Board cannot reach 
the merits of the claim without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Remand to 
assist the veteran with his claim is required.


ORDER

New and material evidence to reopen the claim for service 
connection for lumbar discogenic syndrome (claimed as a back 
disorder) having been presented, the claim is reopened, and 
to that extent the appeal is granted.


REMAND

Subsequent to the Board's July 1997 decision, VA medical 
records were obtained in September 1997, and they have now 
been associated with the claims file.  Those records noted 
the veteran's report of head injury in service and subsequent 
symptoms and his report of an ulcer in service in 1953.  The 
veteran has not waived initial review of these records by the 
RO.  Accordingly, on remand, the RO should consider these 
records, and any others associated with the file while on 
remand.

In April 1996 hearing testimony, the veteran stated that that 
he currently receives treatment for hernia and for a lung 
condition at Bay Pines VAMC.  The most recent records from 
Bay Pines VAMC in the claims file are from May 1995.  If true 
that the veteran received or receives treatment as reported, 
the treatment records are constructively before the Secretary 
in adjudication of this claim.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  They should be requested and associated 
with the file.

The veteran also reported, in connection with his March 1993 
claim, that he had received treatment at Wilkes Barre, PA, 
VAMC from 1972 to 1976 for his back and his stomach.  Of 
record is a hospital summary for hospitalization from January 
to February 1976 at Wilkes Barre VAMC.  The RO has also 
obtained Wilkes Barre VAMC treatment records of the veteran 
dated from August 1994 to August 1997.  The RO had requested 
treatment records from 1972 to the present, and the VAMC 
indicated in sending the records dated August 1994 to August 
1997 that these were all the record available at that 
facility.  Because it is clear, by virtue of the 1976 
hospital summary, that the veteran did have earlier treatment 
at Wilkes Barre VAMC, the RO should again contact the Wilkes 
Barre VAMC in an effort to retrieve all treatment records 
from that facility for 1972 through 1976.  If the records 
have been archived, the facility should be requested to 
retrieve the records from the appropriate records repository.  
Efforts to retrieve these records should continue until it is 
clear that the records do not exist or that further efforts 
to obtain them would be futile.  66 Fed. Reg. 45,620, 45,631 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)(2)).

The veteran testified at a hearing that he was treated for 
hiatal hernia in service at Mountain Home AFB in 1957.  He 
did not state the exact date or dates of treatment.  He 
testified that he is not good with dates, which he then 
evidenced by reporting treatment in service that included 
1956, a time between his two periods of service.

To obligate and enable VA to assist him to obtain records in 
Federal custody, the veteran must provide information 
including the approximate time frame covered by the records.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(2), (3)).  In its June 1965 response to a prior VA 
request for service clinical records for 1958 and 1959 from 
Mountain Home AFB, the NPRC indicated that it needed more 
specific date information in order to search for records from 
service medical facilities.  The Air Force health records in 
VA's possession show that the veteran was seen at an Air 
Force hospital in Maine on April 19, 1957.  If he was seen 
for hernia at Mountain Home AFB in 1957, it was most likely 
after the date he was treated in Maine.  The RO should 
ascertain whether an eight-month range is specific enough to 
enable a search of records by requesting NPRC to furnish 
clinical records from Mountain Home AFB from after April 19, 
1957.

Also, the lay statements pertaining to the veteran's alleged 
back injury in service reported hospitalization and traction 
at Mountain Home Air Force Base in May 1958.  That 
information may be sufficient to enable NPRC to search for 
the putative records.  38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(2)(i), (3)).

The veteran testified that Dr. Cox treated his hernia in 1969 
or 1970.  He did not report the date more specifically.  He 
reported that he did not know if the doctor was alive.  He 
did not state he knew that the records were unavailable, as 
he did for another doctor's records.  The hearing officer did 
not then, nor has VA since, informed him that he should 
submit those records or authorize VA to request them.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b), (c)(1), (3)).

A primary report of the MRI referenced in a January 19, 1995, 
rheumatology record as showing only degenerative changes 
(apparently of the spine) is not of record.  That report, and 
all other x-ray reports should be reviewed to determine if 
there is evidence of an old fracture, and whether the x-ray 
record reveals when, or a date after which, it must have 
occurred.  A medical opinion should state whether current 
findings are consistent with any musculoskeletal injury or 
condition objectively shown in service.

Accordingly, the case is REMANDED for the following action:

1.  Request any additional available 
service health records for the veteran's 
January 1957 to July 1964 period of 
service and request clinical records from 
the hospital or base infirmaries at 
Mountain Home AFB, Idaho, pertaining to 
treatment of hiatal hernia in 1957, after 
April 19, and pertaining to 
hospitalization in May 1958 for treatment 
of a back injury.  Obtain a negative 
response in lieu of records if records 
cannot be produced.  Associate any 
information obtained with the claims 
file.

2.  Inform the veteran that records from 
Dr. Cox of treatment in 1969 or 1970 for 
hiatal hernia are necessary to 
substantiate his claim.  Request the 
veteran to provide signed authorization 
for VA to obtain those records, including 
a current address from which to request 
the records.  Inform him that it is his 
responsibility to either authorize 
release of the records or to provide them 
himself.  Notify him of the time limit 
for his response.

3.  Request VA outpatient records from 
Bay Pines VAMC from May 1995 to the 
present.  Request a report of the MRI 
study referenced in the Rheumatology 
clinic progress note of January 19, 1995.  
Obtain a negative response in lieu of 
records if records cannot be produced.  
Associate any information obtained with 
the claims file.

4.  Request all treatment records of the 
veteran from 1972 to 1976 from Wilkes 
Barre VAMC, including the clinical 
records from the veteran's January to 
February 1976 hospitalization.  If these 
records are no longer retained at Wilkes 
Barre VAMC, the medical facility should 
be asked to retrieve them from any 
records repository in which they have 
been archived.  If these records were 
otherwise transferred to another VA 
medical facility, the medical facility 
should identify the facility to which 
they were transferred.  If these records 
cannot be retrieved, the medical facility 
should provide a written response, 
indicating what efforts were made to 
locate and retrieve the records.

5.  If and only if VA obtains service 
records of treatment for hiatal hernia or 
a of back injury and the evidence of 
record satisfies the VCAA criteria for 
affording VA examinations or obtaining 
medical opinions as to those claims, 
38 U.S.C.A. § 5103A(d) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)), obtain medical review of 
the claims file and medical opinions 
whether currently diagnosed hiatal hernia 
or lumbar spine pathology is related to 
service.  Associate any information 
obtained with the claims file.

6.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed, see 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001), including notification 
of VA inability to obtain any records 
sought pursuant to the VCAA.  See 
38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631-32 
(Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(e)).

7.  Readjudicate the claims at issue, and 
determine whether the appellant's claims, 
or any of them, can now be allowed.  If 
any cannot, provide the appellant and his 
attorney an appropriate supplemental 
statement of the case and allow an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



